79695: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-43721: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79695


Short Caption:STATE, DEP'T OF TRANSP. VS. BRONDERCourt:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 19OC000661BClassification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/30/2019 / Wasick, DavidSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:09/17/2020How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of Nevada Department of TransportationAaron D. Ford
							(Attorney General/Carson City)
						Lori M. Story
							(Attorney General/Transportation Division/Carson City)
						Cameron P. Vandenberg
							(Attorney General/Reno)
						


RespondentJohn BronderThomas J. Donaldson
							(Dyer Lawrence, LLP)
						





Docket Entries


DateTypeDescriptionPending?Document


09/27/2019Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


09/27/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-40238




09/27/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-40240




09/30/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick. (SC).19-40660




10/08/2019Notice of Appeal DocumentsFiled District Court Docket Entries.  (SC)19-41703




10/11/2019Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)19-42236




10/14/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)19-42377




10/15/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)19-42506




10/16/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)19-42823




10/18/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-43253




10/18/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)19-43271




10/24/2019Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)19-44086




01/09/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: January 28, 2020. (SC).20-01107




01/28/2020BriefFiled Appellant's Opening Brief. (SC)20-03790




01/28/2020AppendixFiled Appellant's Appendix - Volume 1 of 5. (SC)20-03796




01/28/2020AppendixFiled Appellant's Appendix - Volume 2 of 5. (SC)20-03801




01/28/2020AppendixFiled Appellant's Appendix - Volume 3 of 5. (SC)20-03802




01/28/2020AppendixFiled Appellant's Appendix - Volume 4 of 5. (SC)20-03803




01/28/2020AppendixFiled Appellant's Appendix - Volume 5 of 5. (SC)20-03804




02/26/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: March 12, 2020. (SC)20-07778




03/11/2020BriefFiled Respondent's Answering Brief. (SC)20-09701




04/08/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: April 24, 2020. (SC).20-13293




04/24/2020BriefFiled Appellant's Reply Brief. (SC).20-15663




04/24/2020Case Status UpdateBriefing Completed/To Screening. (SC).


09/17/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)20-34313




12/03/2020Opinion/DispositionalFiled Authored Opinion.  "Affirmed."  Before Parraguirre, Hardesty, and Cadish, JJ.  Author:  Parraguirre, J.  Majority:  Parraguirre/Hardesty/ Cadish.  136 Nev. Adv. Opn. No. 76.  NNP20-RP/JH/EC  (SC)20-43721




12/28/2020RemittiturIssued Remittitur. (SC)20-46596




12/28/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/12/2021RemittiturFiled Remittitur. Received by County Clerk on January 4, 2021. (SC)20-46596





Combined Case View